In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Richmond County (Clark J.), dated July 7, 1995, which, after a hearing, directed the appellant, inter alia, not to assault, menace, harass, recklessly endanger, or engage in disorderly conduct toward the petitioner and to stay away from her and her residence for a period of one year.
Ordered that the order is affirmed, without costs and disbursements.
The record supports the Family Court’s conclusion that the appellant committed the family offense of harassment, thereby warranting the issuance of an order of protection against him (see, Matter of Platsky v Platsky, 237 AD2d 610; Matter of Cesaire v Cesaire, 228 AD2d 592; Matter of Tibichrani v Debs, 230 AD2d 746; Matter of Cutrone v Cutrone, 225 AD2d 767; Matter of Pesce v Pesce, 223 AD2d 647). O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.